Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00594-CV

                             CITY OF HOLLYWOOD PARK,
                                      Appellant

                                              v.

                           PREFERRED HOSPITALITY, LTD.,
                                     Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-07343
                       Honorable Janet P. Littlejohn, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss is GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellant
City of Hollywood Park.

       SIGNED December 31, 2014.


                                               _________________________________
                                               Karen Angelini, Justice